Order insofar as appealed from unanimously affirmed without costs. Memorandum: Family Court properly sustained a petition charging respondent with sexual abuse based upon respondent’s conviction of first degree rape in a criminal proceeding in County Court involving the same incident which was the subject matter of the petition (see, S. T. Grand, Inc. v City of New York, 32 NY2d 300; Ando v Woodberry, 8 NY2d 165; Matter of Princess CC., 120 AD2d 917, 918). Neither County Court nor the prosecutor had authority to assure respondent that his plea was in full satisfaction of the petition pending in Family Court since Family Court has exclusive original jurisdiction over an abuse proceeding (see, Family Ct Act § 1013 [a]; cf., People v Selikoff, 35 NY2d 227, 241). (Appeal from order of Monroe County Family Court, Sciolino, J. — child abuse.) Present — Dillon, P. J., Denman, Boomer, Green and Davis, JJ.